Title: To James Madison from Consequa, [10 February 1814]
From: Consequa
To: Madison, James


        
          [10 February 1814]The petition of Consequa, aHong Merchant of the City ofCanton in China
          Sheweth.
        
        That your Petitioner has for many years had extensive dealings in Commerce with the Subjects of the United States.
        That from the correct and honorable deportment of many amongst them he was led to give them Credits for large amount.
        That whilst Trade was flourishing, he heard no Complaints from them, and many returned to China and made good their engagements, and others remitted his property to him, and his losses were no greater, than he could well bear.
        Of late years, however he has been able to obtain returns in a very trifling proportion to the extent of the Capital, which he has thus confided to American Traders.
        Some have applied the large Sums of his property in their hands to other Branches of Commercial Speculation, in which they have been unsuccessfull, and are utterly unable to pay him.
        Many who do not labour under inability to pay their debts, or who do not acknowledge that they are unable, object to pay them, as he thinks upon frivolous grounds, and involve the Claims upon them in tedious litigation.
        When such Debtors come to, or reside in China, he cannot claim the aid of the Laws of the Imperial Dynasty in his behalf. They prohibit such confidence, as he has placed in Subjects of the United States, and he would not presume to avow to the Chief of a great Nation that he has infringed the Laws of his own Empire, but in the full consciousness that he has been guilty of nothing disloyal, or injurious in act or intention towards it, whilst to honourable minds, he thinks his Claims would be strengthened by this Circumstance.
        Some resi[s]t payment of their Debt⟨s⟩ contending inferior quality of the Goods, which he has supplied. He always admitted and desired inspection of his Goods before purchase, and his Debtors being professed Merchants in the articles, ought to have possessed, and exercised due skill, and knowledge respecting them.
        He does not presume to solicit your Excellency’s protection and consideration, but in as far as may accord with Justice, and the Laws of the United States, they being so far, and so greatly celebrated for their equal

protection of the Rich, and of the Poor, and for their dealing equal measure to their own Citizen, and to the Alien.
        Your Petitioner is a Stranger of a far distant Country; he knows not what observances are exacted by the American Laws, and is too distant to be able to afford explanation, and proofs where they are wanted, and many years must elapse before he can be heard for himself through very imperfect Channels.
        The scope of his application to your Excellency is for your protection, and countenance in asscerting and claiming his rights in conformity to your Laws, and where an appeal to Courts of Justice becomes necessary, that the forms and proceedings which have been devised for the security of Man may not be allowed to be wrested to his injury, a perversion to which the best are liable.
        The Persons whom he has appointed to present this his humble Petition, will be furnished with all necessary accounts and vouchers of his Clai⟨ms⟩ which are to a great-amount, and of which if h⟨e⟩ does not obtain reembursement, the substance and happiness of his household, and his Commercial credit and reputation must be ruined. The integrity of the American name must also remain forever stained, in a Country, where it had risen so high in estimation as to have obtained credit and trust of Property, the Petitioner believes far beyond what is elsewhere customary, and which in this Country was before unknown, both from the institutions of the Empire, and from those Countries which have traded longest, and most extensively with China, having conducted their Commerce upon principles which did not require so great a confidence being reposed on their Subjects.
       
        
        Initial portion of letter to JM from Chinese merchant Consequa, 10 February 1814.
        
      